UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7838



EDWIN LEE JURY, JR.,

                                              Plaintiff - Appellant,

          versus

LOU DIXON, R.N., Buckingham Correctional Cen-
ter; CHARLENE STEWART; LARRY THOMAS, Chief
Pharmacist, Virginia Department of Corrections
Central Pharmacy,

                                             Defendants - Appellees,
          and


VIRGINIA DEPARTMENT OF CORRECTIONS CENTRAL
PHARMACY; BUCKINGHAM CORRECTIONAL CENTER
MEDICAL DEPARTMENT,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-92-R)

Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Edwin Lee Jury, Jr., Appellant Pro Se. David Ernest Boelzner,
WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Jury
v. Virginia Dep't of Corrections Central Pharmacy, No. CA-96-92-R

(W.D. Va. Nov. 7, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2